Citation Nr: 1508203	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for right shoulder subluxation with Hill-Sachs deformity prior to August 8, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  For the period prior to February 13, 2013, the Veteran's right shoulder subluxation with Hill-Sachs deformity was manifested by pain, weakness, limitation of motion, fatigability, instability, and frequent episodes of dislocating and subluxation.

2.  From April 1, 2013, the Veteran's right shoulder disability was manifested by pain, weakness, stiffness, popping, limitation of motion but not to shoulder level or less; recurrent dislocation of the humerus with infrequent episodes and guarding of movement only at shoulder level was not shown.


CONCLUSIONS OF LAW

1.  For the period prior to February 13, 2013, the criteria for a rating of 30 percent for right shoulder subluxation with Hill-Sachs deformity are more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

2.  For the time period from April 1, 2013 to August 8, 2013, the criteria for a rating in excess of 20 percent for right shoulder subluxation with Hill-Sachs deformity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202 (2014).

3.  For the time period from August 8, 2013, the criteria for a rating in excess of     10 percent for right shoulder subluxation with Hill-Sachs deformity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptoms and severity of her disability, as well as her treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's right shoulder subluxation with Hill-Sachs deformity (hereinafter, "right shoulder disability") was established in an October 2011 rating decision under Diagnostic Code 5201, with a 20 percent evaluation assigned effective August 1, 2011.  Following February 2013 shoulder surgery and an August 2013 VA examination, a September 2013 rating decision awarded a separate 20 percent rating for radicular syndrome of the right arm due to her shoulder disability, and reduced the evaluation of her right shoulder disability to 10 percent effective August 8, 2013.  The Veteran was notified of the September 2013 rating decision and afforded appellate rights but did not file a notice of disagreement with that decision.  

The Board notes that the period under review is exclusive of an already established temporary total rating from February 13, 2013 through March 31, 2013 for surgical convalescence.  

The Rating Schedule distinguishes between the major (dominant) and minor (non-dominant) arm.  The Veteran is shown to be right-handed, so the rating criteria for the major extremity apply.  

Under Diagnostic Code 5201, for the major extremity, a rating of 20 percent is assigned for motion limited to shoulder level.  A 30 percent rating is assigned for motion limited to midway between the side and shoulder level, and a 40 percent rating is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees and internal and external rotation to 90 degrees. 

For the major arm, Diagnostic Code 5202 provides for a 20 percent rating for infrequent recurrent dislocation at the scapulohumeral joint with guarding of movement only at shoulder level.  A 20 percent rating is also warranted for malunion of the humerus with moderate deformity.  A higher 30 percent rating is warranted for frequent episodes of recurrent dislocations of the major arm and guarding of all movements.  Fibrous union of the humerus is rated at 50 percent.  Nonunion of the humerus is rated at 60 percent, and loss of the humerus head is rated at 80 percent.  38 C.F.R. § 4.71a.  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the RO has evaluated the Veteran's disability under Diagnostic Code 5201, based on limitation of motion of the shoulder.  However, upon review of the evidence, and in consideration that a Hill-Sachs deformity involves the humerus, the Board finds that Diagnostic Code 5202 is also relevant.  

For the period prior to February 13, 2013, the Board finds that the evidence indicates the Veteran's right shoulder disability more nearly approximates the disability level associated with a 30 percent evaluation under Diagnostic Code 5202.  

During this period, the Veteran consistently reported experiencing instability, dislocations, and guarding.  A positive apprehension test and frequent dislocations were noted during VA examination.  During VA treatment in December 2011, the Veteran stated that she avoided lifting objects at 90 degrees flexion in order to prevent dislocations.  She noted issues with dislocation when reaching with her right arm "medially at the midline" during her May 2012 VA examination, and the examiner noted frequent dislocations with guarding at shoulder level.  She stated that her shoulder had begun dislocating nearly every night.  

At her December 2011 VA appointment, the Veteran stated her shoulder subluxed and dislocated monthly, but that it usually "pops back in place itself."  During private treatment in February 2012 she reported her shoulder will pop out and pop back in even with minimal movement at times, which happened almost once a week recently.  Significant anterior apprehension of the shoulder was noted.  During private treatment in June 2012, she stated that she had dislocated her shoulder approximately 20 to 30 times since her initial injury in 2008.  However, during her VA examination the previous month, the Veteran stated that her shoulder had begun dislocating nearly every night.  She stated that she was typically able to reduce the shoulder herself, and that she last visited a doctor for a dislocation in July 2011, at which time the x-ray evidence did not show a current dislocation.  A May 2012 VA emergency department record indicated the Veteran presented with a complaint of a dislocated shoulder early that morning, which had already reduced.  

Although the record does not clearly reflect guarding of all arm movements, her episodes of dislocations and subluxations occur frequently.  Objective findings on VA examinations and in private treatment reflect significant instability of the shoulder which tends to support the Veteran's reports of frequent episodes of dislocation or subluxation.  Accordingly, the Board finds that the Veteran's right shoulder disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5202 for the period prior to February 13, 2013.  

As there is no objective evidence of loss of the humeral head, nonunion of the humerus or fibrous union of the humerus such that a higher rating under Diagnostic Code 5202 is not warranted.  Likewise, there is also no evidence of ankylosis of the scapulohumeral articulation to warrant a higher rating under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  In this regard, the September 2011 and May 2012 VA examiners indicated that ankylosis of the Veteran's right shoulder was not present.  Thus, a rating in excess of 30 percent is not warranted for the period prior to February 13, 2013.

Turning to the period from April 1, 2013, the Board finds that a rating higher than 20 percent prior to August 8, 2013 and 10 percent thereafter, is not warranted. 

The evidence of record does not reflect that the Veteran's range of motion has been limited to shoulder level during the period between April 1, 2013 and August 8, 2013 to support the 20 percent rating or to warrant a higher rating under Diagnostic Code 5201.  During June 2013 post-operative follow-up, it was noted her should had improved significantly, with the grinding and painful catches having gone away.  She did still have some painful pops in the shoulder from time to time.  She had active forward elevation to 150 degrees, external rotation to 45 degrees and internal rotation to T10.  Rotator cuff strength was 4+/5.  In an August 2013 follow-up, the Veteran reported her range of motion was improving but she still had pain and tightness in the shoulder. Forward flexion was to 170 degrees, abduction was to 160 degrees, external rotation was 35 to 40 degrees and internal rotation was to T12.  

The evidence of record for the period between April 1, 2013 and August 8, 2013 does not reflect that the Veteran's right arm range of motion (ROM) was limited to midway between her side and her shoulder such that an evaluation of 30 percent or more under Diagnostic Code 5201 would be appropriate.  Indeed, the Veteran was able to elevate her arm to 150 degrees at worst, and her external rotation was to 35 degrees at worst during this period.  Thus, a rating in excess of 20 percent during this period is not warranted under Diagnostic Code 5201.

Moreover, following her surgery, although occasional popping of the shoulder    was reported, there was no mention of any episodes of dislocation or subluxation.  Additionally, fibrous union, nonunion or loss of humeral head was not shown during this period.  Accordingly, a higher rating is not warranted under Diagnostic Code 5202 during this period.  

During the period from August 8, 2013, the Board notes the Veteran is separately rated for right arm radicular symptoms associated with her shoulder manifested by pain, paresthesias/dysesthesias, numbness and reduced strength and impaired sensation with light touch to the inner and outer forearm and hands.  Thus, such symptomatology cannot be used to evaluate the Veteran's right shoulder disability.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

During her August 2013 VA examination, conducted almost 6 months after her surgery, the Veteran demonstrated flexion and abduction to 175 degrees, with objective evidence of painful motion beginning at 90 degrees in both ranges.  However, repetitive motion did not reduce the Veteran's range of motion below 175 degrees.  

From August 8, 2013, the evidence does not support a rating in excess of 10 percent under Diagnostic Code 5201 as the Veteran's motion was not limited to shoulder level.  Although she reported pain at that level, she was able to extend her arm well beyond shoulder level, including on repetitive motion.  

Regarding Diagnostic Code 5202 as it relates to episodes of recurrent shoulder dislocation, the Board notes that the Veteran has not reported experiencing dislocations since undergoing surgery in February 2013.  Moreover, although an apprehension test conducted during the August 2013 VA examination was positive, the examiner stated that there was no guarding or recurrent dislocation.  Thus,      the Board finds that the evidence does not more nearly approximate infrequent, recurrent dislocations of the humerus with guarding at the shoulder level to warrant a higher rating on that basis.

The Board acknowledges the Veteran's reports of weakness, stiffness, popping, and pain that worsens with activity, as well as the associated limitations on activities such as throwing a ball, lifting items, reaching for items such as papers or a phone, and carrying her child on her shoulders or placing him in a car seat.  However, the Board concludes that the medical evidence of record is of greater probative value than the Veteran's lay assertions regarding her entitlement to a rating in excess of 20 percent from April 1, 2013 to August 8, 2013, and in excess of 10 percent from August 8, 2013.  As laid out in the evidence already discussed, even considering functional loss and the Veteran's subjective complaints, right arm limitation of motion to shoulder level or infrequent recurrent episodes of dislocation with guarding at the shoulder level were not shown.  Moreover, from August 8, 2013, she is in receipt of a separate 20 percent rating for neurological symptomatology associated with her right shoulder.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has also considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here,   the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by,   for example, decreased  or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake,        22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Veteran does not contend, and the evidence does not show, that her right shoulder disability renders her unemployable.  Thus, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions, the Board has considered, and with the assignment of a 30 percent rating prior to February 13, 2013, has applied   benefit of the doubt doctrine.  As to the remaining aspects of the claim, however, the preponderance of the evidence is against the claim and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

For the period prior to February 13, 2013, an evaluation of 30 percent for right shoulder subluxation with Hill-Sachs deformity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 20 percent for right shoulder subluxation with Hill-Sachs deformity for the period from April 1, 2013 to August 8, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for right shoulder subluxation with Hill-Sachs deformity for the period from August 8, 2013 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


